Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 01/06/2022.
Claims 1-9 and 11-24 are pending.

Claim Objections
Claim 12 is objected to because of the following informalities: The status identifier of Claim 12 recite both that the presented Claim is Currently Amended and Original. This is a typographical error as the presented Claim cannot be both and is in fact Currently Amended. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,528,387 in view of the disclosure of U.S. Patent No. 10,528,387, as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each the claims of ‘387 are narrower in scope than the instant claims and anticipate the instant claims. Additionally, the only feature which is claimed in the instant application which is not claimed in ‘387 is “update a resource classification of the executed process in response to the priority level being adjusted”. This, however, is taught by col. 7 lines 51-58 and Fig. 2 of ‘387 “At least one of the processing priority level and the I/O priority level is readjusted at Block 212 for the executed process if the monitored behavior meets the at least one global parameter. The resource classification is then updated at Block 214”. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the updating the resource classification responsive to a priority adjustment of col. 7 lines 51-58  and Fig. 2 with claim 1 resulting in the resource classification being updated responsive to a priority adjustment. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing additional support for dynamic adjustment to reflect real user activity (see at least ‘387 col. 1 lines 25-29, classification being correlated to priority, see at least col. 1 lines 25-29 and col. 2 lines 38-54).
Instant Application
10,528,387
6. A computer processing system comprising:

at least one processor configured to execute a process;


said at least one processor is further configured to perform the following:







wherein said at least one processor is further configured to perform the following before execution of the process: identify the process to be executed;

determine if the identified process matches a known resource classification, the known resource classification having a known priority level associated therewith; and








execute the process,




compare execution of the process to at least one global parameter,








at least one memory … and having a dedicated area for supporting the process to be executed

reallocate the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level, and



update a resource classification of the executed process in response to the priority level being adjusted.


at least one processor configured to execute a process;





store known and default resource classifications, with the known and default resource classifications corresponding to processing priority levels and I/O priority levels;

said at least one processor is further configured to perform the following
identifying the process to be executed,



determining if the process is associated with the known resource classification, if yes, then






if no, then adjusting at least one of the processing priority level and the I/O priority level for the process to the default resource classification,

executing the process,

monitoring behavior of the executed process by determining how much processing is being consumed by the executed process, comparing behavior of the executed process to at least one global parameter comprising a predetermined processor consumption level, and



said at least one memory comprises a dedicated memory area for supporting the executed process, and

wherein said at least one processor is further configured to reallocate a portion of the dedicated memory area when an amount of consumed processing is less than the predetermined processor consumption level.

col. 7 lines 51-58 and Fig. 2 “At least one of the processing priority level and the I/O priority level is readjusted at Block 212 for the executed process if the monitored behavior meets the at least one global 


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 16 and 20 recite “executing a process…” and subsequently recite “supporting the process to be executed”. Examiner acknowledges that claim limitations do not inherently have an order to the performance of limitations unless explicitly required by the claim language, however, there is insufficient antecedent basis for “the process to be executed” in the claim and with the previous recitation of “executing the process” it becomes unclear whether the process is or is not executing and to which process is being referred in the “to be executed” limitation. For the purpose of compact prosecution, Examiner will interpret these to refer to the same process. Claims 17-19 and 21-24 depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-24 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-9 and 11 are directed to systems and fall within the statutory category of machines; Claims 12-15 are directed to devices and fall within the statutory category of machines; and Claims 16-24 are directed to methods and falls within the statutory category of processes. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and 
Step 2A Prong 1:
*Claims 1, 12, 16 and 20 recite small differences (i.e., comparing to processor consumption versus global parameter), however, the differences are small and equally fall under the same categorizations. Recitations are to claim 1 but correspond equally to the other independent claim language*
Claims 1, 12, 16 and 20: The limitations of “compare execution of the process to at least one global parameter, adjust a priority level of the executed process in response to satisfaction of the at least one global parameter, reallocate the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level, and wherein a resource classification of the executed process is updated after the adjustment of the priority level”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about/observe parameters/resource consumption of a process and evaluate whether to adjust the priority of the process based on satisfaction of the parameter (i.e., process X needs Y CPU usage according to parameter but has Z CPU, therefore change to priority A) and similarly mentally thinking about and changing the resource classification that is mentally assigned to the process when the priority changes and evaluating a need to reallocate the memory based on judging the priority level requires a particular amount of memory wherein allocating memory is merely a mental re-association of memory X with process Y, for example.
Yes, claims 1, 12, 16 and 20 recites judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 12, 16 and 20: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “at least one processor configured to execute a process; at least one memory coupled to said at least one processor and having a dedicated area for supporting the process to be executed; and said at least one processor is further configured to perform the following” and “execute the process” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Particularly, a memory having a dedicated area for a process is still just a memory which is a generic computing component. Additionally, executing the process merely amounts to a generic computing function as the generic function of a generic computer processor is to execute a process and the execution of the process does not integrate the abstract idea into practical application. That is, reciting executing the process does not impact the abstract mental process described above. Whether “execut[ing] the process” is or is not recited, the abstract idea is still just thinking about some executing process. Examiner notes that were the execution of the process resultant from some mental process seeking the optimize the execution of the process and the process executes under these optimized conditions, this might amount to an improvement to the functioning of the computer/technology and therefore integrate into practical application, however here, this is merely executing the process before the 
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims 1, 12, 16 and 20 not only recites a judicial exception but that the claim is directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 12, 16 and 20: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components which do not amount to significantly more than the abstract idea. Further, the generic computing functions of a processor executing a process is Well-Understood, 
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 12, 16 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 2-4, 13, 17 and 21, they recites additional abstract idea recitations of “wherein the priority level being a processing priority level of said at least one processor”, “wherein the priority level being an input/output (I/O) priority level of said at least one processor” and “wherein the at least one global parameter comprises a processor consumption level.” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims merely further define what the priority level corresponds to (processor, memory or I/O) but the priority level is still merely used in the same manner as the abstract mental process described above with regard to claims 1, 12, 16 and 20. Further, claims 2-4, 13, 17 and 21 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 2-4, 13, 17 and 21 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical Claims 2-4, 13, 17 and 21 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5 and 22, they recites additional abstract idea recitations of “wherein the portion of the memory is allocated in response to a monitored execution of the process being less than the processor consumption level” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person may merely think about and evaluate whether the execution of the process is less than the consumption level and mentally associate a portion of memory to the process in response. Further, claims 5 and 22 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 5 and also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 5 and 22 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6, 14, 18 and 23, they recites additional abstract idea recitations of “identify the process to be executed; determine if the identified process matches a known resource classification, the known resource classification having a known priority level associated therewith; and adjust the priority level of the process to be executed to the known priority level in response to the identified process matching the known resource classification” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers Claims 6, 14, 18 and 23 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 7, 15, 19 and 24, they recites additional abstract idea recitations of “to adjust the priority level of the process to be executed to a default priority level in response to the identified process not matching the known resource classification, the default priority level associated with a default resource classification” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person may merely think about and evaluate whether there is a known classification (and corresponding priority) and when there is not change the mental association of priority for the process to that of a default classification. Further, claims 7, 15, 19 and 24 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 7, 15, 19 and 24 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been Claims 7, 15, 19 and 24 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, it recites additional element recitations of “wherein said at least one memory comprises a dedicated memory for supporting the process executable by said at least one processor, the dedicated memory configured to store the known and default resource classifications” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claim 8 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 8 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 9, it recites additional element recitations of “wherein said at least one processor comprises a plurality of processors” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, it recites additional abstract idea recitations of “wherein the adjustment of the priority level further comprises changing how many processors are to be used to execute the process” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Claim 9 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 11, it recites additional element recitations of “an operating system stored in said at least one memory, wherein said at least one processor is configured to operate based on the operating system, and wherein said at least one processor is further configured to update the resource classification via the operating system” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) and field of use/technological environment which does not integrate a judicial exception into practical application. Further, claim 11 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 11 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 11 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-9 and 11-24 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-13, 16-17 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obrecht et al. Pub. No. US 2016/0036722 A1 (hereafter Obrecht).

With regard to claim 1, Obrecht teaches a computer processing system  (Turning now to FIG. 2, one embodiment of a computing environment in at least ¶ [0067] and in at least Fig. 2-3, 23 and 26) comprising: at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068]) configured to execute a process (client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]); at least one memory coupled to said at least one processor (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 in at least ¶ [0376] – [0378]) and having a dedicated area for supporting the process to be executed (Thus, step 640 may include, in one , Examiner notes that the memory supports executing/to be execute processes; there is not a requirement of identifying the to be executed process, i.e. in claim 6); and said at least one processor is further configured to perform the following (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 … In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 2680 in at least ¶ [0376] – [0378]):
execute the process (The application typically loads at startup of the client and continues to reside in system memory while using processor and network resources in at least ¶ [0060] and client 250 may be executable to assess the nature of various 
compare execution of the process to at least one global parameter (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009], Examiner notes: Instant specification in at least ¶ [0053 – [0055]] specifies that “the engine will monitor processes activity and check their behavior against a global rule. The global rule defines when a process is experiencing abnormal CPU consumption”, that is, the global parameter is a rule specifying whether resource usage is abnormal),
adjust a priority level of the executed process in response to satisfaction of the at least one global parameter (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]),
reallocate the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one 
update a resource classification of the executed process in response to the priority level being adjusted (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221], Examiner notes that Obrecht teaches that previous configuration settings related to the operating system, hardware, application and others are re-evaluated against optimized settings to determine whether a change should be made to the configuration; resource classification is one such setting, see techniques for classifying that permits entities to assess or reconcile process resource cost with the importance of these processes in at least ¶ [0009]. Further, such an instance of re-evaluating configurations as in ¶ [0221] is performed when the priority is changed, see at least ¶ [0174]).

With regard to claim 2, Obrecht teaches wherein the priority level being a processing priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 3, Obrecht teaches wherein the priority level being an input/output (I/O) priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 4, Obrecht teaches wherein the at least one global parameter comprises a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]).

With regard to claim 5, Obrecht teaches wherein the portion of said at least one memory is allocated in response to a monitored execution of the process being less than the processor consumption level (if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174]).

With regard to claim 11, Obrecht teaches an operating system stored in said at least one memory, wherein said at least one processor is configured to operate based on the operating system, and wherein said at least one processor is further configured to update the resource classification via the operating system (process 

With regard to claim 12, a computing device comprising (Turning now to FIG. 2, one embodiment of a computing environment in at least ¶ [0067] and in at least Fig. 2-3, 23 and 26): at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068]) configured to execute a process (client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]); at least one memory coupled to said at least one processor (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 in at least ¶ [0376] – [0378]) and having a dedicated area for supporting the process to be executed , Examiner notes that the memory supports executing/to be execute processes; there is not a requirement of identifying the to be executed process, i.e. in claim 6); and said at least one processor is further configured to perform the following (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 … In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 2680 in at least ¶ [0376] – [0378]):
execute the process (The application typically loads at startup of the client and continues to reside in system memory while using processor and network resources in at least ¶ [0060] and client 250 may be executable to assess the nature of various 
monitor execution of the process (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]) by determining processing resources consumed (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]),
compare execution of the process (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009]) to a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]),
adjust a priority level of the executed process in response to the consumption of processing resources being less than the processor consumption level (Various corrective actions may then be taken if a violation or 
reallocate the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its performance regardless of its resource usage, by lowering its process priority, trimming its allocated memory, restricting I/O for that process, etc. In some instances, these corrective actions may be performed for background processes such as realupdate.exe described above. In one embodiment, if a process has some importance in other states of system 230 but not the present state (e.g., when system 230 is idle and no user activity is detected), module 920 may determine to idle or alternatively to accelerate the process until the state of system 230 changes. In some instances, this action may be performed for backup programs, search-index programs, antivirus programs, etc. In one embodiment, if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, 
update a resource classification of the executed process in response to the priority level being adjusted (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221], Examiner notes that Obrecht teaches that previous configuration settings related to the operating system, hardware, application and others are re-evaluated against optimized settings to determine whether a change should be made to the configuration; resource classification is one such setting, see techniques for classifying that permits entities to assess or reconcile process resource cost with the importance of these processes in at least ¶ [0009]. Further, such an instance of re-evaluating configurations as in ¶ [0221] is performed when the priority is changed, see at least ¶ [0174]).

With regard to claim 13,Obrecht teaches wherein the priority level being at least one of a processing priority level and an input/output (I/O) priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily 

With regard to claim 16, Obrecht teaches a method comprising: executing a process (The application typically loads at startup of the client and continues to reside in system memory while using processor and network resources in at least ¶ [0060] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) by at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]);
monitoring execution of the process (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]) by the least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) that is supported by at least one memory coupled to the (main memory 240 (memory that is used during execution to store processes,  at least one processor (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 … In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 2680 in at least ¶ [0376] – [0378]), the at least one memory having a dedicated area for supporting the process to be executed (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that the memory supports executing/to be execute processes; there is not a requirement of identifying the to be executed process, i.e. in claim 6),
the monitoring including determining processing resources consumed by the at least one processor (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]);
comparing execution of the process (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009]) to a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]);
adjusting a priority level of the executed process in response to the consumption of processing resources being less than the processor consumption level (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource 
reallocating the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its performance regardless of its resource usage, by lowering its process priority, trimming its allocated memory, restricting I/O for that process, etc. In some instances, these corrective actions may be performed for background processes such as realupdate.exe described above. In one embodiment, if a process has some importance in other states of system 230 but not the present state (e.g., when system 230 is idle and no user activity is detected), module 920 may determine to idle or alternatively to accelerate the process until the state of system 230 changes. In some instances, this action may be performed for backup programs, search-index programs, antivirus programs, etc. In one embodiment, if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174]), and
updating a resource classification of the executed process in response to the priority level being adjusted (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system , Examiner notes that Obrecht teaches that previous configuration settings related to the operating system, hardware, application and others are re-evaluated against optimized settings to determine whether a change should be made to the configuration; resource classification is one such setting, see techniques for classifying that permits entities to assess or reconcile process resource cost with the importance of these processes in at least ¶ [0009]. Further, such an instance of re-evaluating configurations as in ¶ [0221] is performed when the priority is changed, see at least ¶ [0174]).

With regard to claim 17, Obrecht teaches wherein the priority level being at least one of a processing priority level and an input/output (I/O) priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 20, Obrecht teaches a method comprising: executing a process (The application typically loads at startup of the client and continues to reside in system memory while using processor and network resources in at least ¶ [0060] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) by at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]);
monitoring execution of the process (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]) by the least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) that is supported by at least one memory coupled to the (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 in at least ¶ [0376] – [0378]) at least one processor (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may the at least one memory having a dedicated area for supporting the process to be executed (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that the memory supports executing/to be execute processes; there is not a requirement of identifying the to be executed process, i.e. in claim 6),
comparing execution of the process to at least one global parameter (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009], Examiner notes: Instant specification in at least ¶ [0053 – [0055]] specifies that “the engine will monitor processes activity and check their behavior against a global rule. The global rule defines when a process is experiencing abnormal CPU consumption”, that is, the global parameter is a rule specifying whether resource usage is abnormal),
adjusting a priority level of the executed process in response to satisfaction of the at least one global parameter (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]),
reallocating the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its performance regardless of its resource usage, by lowering its process priority, trimming its allocated memory, restricting I/O for that process, etc. In some instances, these corrective actions may be performed for background processes such as realupdate.exe described above. In one embodiment, if a process has some importance in other states of system 230 but not the present state (e.g., when system 230 is idle and no user 
updating a resource classification of the executed process in response to the priority level being adjusted (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221], Examiner notes that Obrecht teaches that previous configuration settings related to the operating system, hardware, application and others are re-evaluated against optimized settings to determine whether a change should be made to the configuration; resource classification is one such setting, see techniques for classifying that permits entities to assess or reconcile process resource cost with the importance of these processes in at least ¶ [0009]. Further, such an instance of re-evaluating configurations as in ¶ [0221] is performed when the priority is changed, see at least ¶ [0174]).

With regard to claim 21, Obrecht teaches wherein the priority level being at least one of a processing priority level of the at least one processor and an input/output (I/O) priority level of the at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 22, Obrecht teaches wherein the at least one global parameter comprises a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]), and
wherein the portion of the memory is allocated in response to a monitored execution of the process being less than the processor consumption level (if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14-15, 18-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Obrecht et al. Pub. No. US 2016/0036722 A1 (hereafter Obrecht) as applied to claims 1-5, 11-13, 16-17 and 20-22 above and in further view of Sterling et al. Pat. No. US 9,329,901 B2 (hereafter Sterling).

With regard to claim 6, Obrecht teaches wherein said at least one processor is further configured to perform the following before execution of the process:
determine if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different  resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]) the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client systems to be scored (e.g., using behavioral assessment) based on the extent to which particular processes align with business goals of the company in at least ¶ [0009]); and
adjust the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
However, in analogous art Sterling teaches identify the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67), and
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht resulting in identifying the process as in Obrecht to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable 

With regard to claim 7, Obrecht teaches wherein said at least one processor is further configured to adjust the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 

With regard to claim 8, Obrecht teaches wherein the dedicated memory area is configured to store the known and default resource classifications (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 14, Obrecht teaches wherein said at least one processor is further configured to perform the following before execution of the process:
determine if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that  resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]), the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client systems to be scored (e.g., using behavioral assessment) based on the extent to which particular processes align with business goals of the company in at least ¶ [0009]); and
adjust the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc  in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
However, in analogous art Sterling teaches identify the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67);
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht resulting in identifying the process as in Obrecht to be executed as in Sterling. A person having ordinary skill in 

With regard to claim 15, Obrecht teaches wherein said at least one processor is further configured to adjust the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 18, Obrecht teaches performing the following before execution of the process:
determine if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system  resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]), the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client systems to be scored (e.g., using behavioral assessment) based on the extent to which particular processes align with business goals of the company in at least ¶ [0009]); and
adjust the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system 
However, in analogous art Sterling teaches identifying the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67);
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht resulting in identifying the process as in Obrecht to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility in scheduling and running recurring and opportunistic discretionary workloads when resources are idle, and by prioritizing, slowing down or stopping such workloads when resources are under pressure such that the system is responsive not only to currently executing processes, as in Obrecht, but extends such functionality to processes that are to be executed such as in Sterling resulting in a system that more dynamically responds to yet to be executed processes (See Sterling col. 2 lines 22-31).

With regard to claim 19, Obrecht teaches adjusting the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 23, Obrecht teaches performing the following before execution of the process: 
determining if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]) resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]), the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client 
adjusting the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
However, in analogous art Sterling teaches identifying the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the 
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht resulting in identifying the process as in Obrecht to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility in scheduling and running recurring and opportunistic discretionary workloads when resources are idle, and by prioritizing, slowing down or stopping such workloads when resources are under pressure such that the system is responsive not only to currently executing processes, as in Obrecht, but extends such functionality to processes that are to be executed such as in Sterling resulting in a system that more dynamically responds to yet to be executed processes (See Sterling col. 2 lines 22-31).

With regard to claim 24, Obrecht teaches adjusting the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Obrecht et al. Pub. No. US 2016/0036722 A1 (hereafter Obrecht) as applied to claims 1-5, 11-13, 16-17 and 20-22 above and in further view of Osogami et al. Pub. No. US 2012/0198447 A1 (hereafter Osogami).

With regard to claim 9, Obrecht teaches the computing device according to Claim 1
Obrecht does not specifically teach adjusting a number of processors.
wherein said at least one processor comprises a plurality of processors, and wherein the adjustment of the priority level further comprises changing how many processors are to be used to execute the process (the allocation configuration optimization process according to the present invention can reduce the number of CPUs by 27% as compared with using manual calculation and can give a guarantee in terms of value-at-risk. In other words, this can further improve the resource use efficiency by reducing the number of CPUs in dependence on the obtained allocation configuration in at least ¶ [0166]).
It would have been obvious to a person having ordinary skill in the arty prior to the effective filing date of the claimed invention to combine the adjusting a number of processors of Osogami with the systems and methods of Obrecht resulting in changing the number of processors, as in Osogami, as a resource allocation adjustment as in Obrecht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the resource use efficiency (See at least Osogami ¶ [0166]).

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

A terminal disclaimer is filed herewith to overcome the double patenting rejection.
With regard to point (a), Examiner respectfully disagrees with Applicant. No such Terminal Disclaimer has been filed. Argument has not been found to be persuasive.
The independent claims have been amended to overcome the 35 USC §101 patentable subject matter rejection. As discussed during the telephone interview, execution of the process has been more clearly stated so that the dedicated memory area supporting the dedicated process is actually reallocated in response to the adjusted priority level. The Examiner was receptive to such an amendment. Accordingly, it is requested that the 35 USC §101 rejection be withdrawn.
With regard to point (b), Examiner respectfully disagrees with Applicant. Although Examiner expressed a receptiveness for “execut[ing] the process” being indicative of an integration into practical application, the manner in which Applicant has amended the claims does not provide for an integration into practical application. See detailed mapping in rejection above for full explanation of the treated of this limitation within the context of the 2019 Patent Eligibility Guidance framework.
In short, executing the process merely amounts to a generic computing function as the generic function of a generic computer processor is to execute a process and the execution of the process does not integrate the abstract idea into practical application. That is, reciting executing the process does not impact the abstract mental process described above. Whether “execut[ing] the process” is or is not recited, the 
Argument has not been found to be persuasive.
As correctly noted by the Examiner, Obrecht et al. does not specifically teach the following: a resource classification of the executed process being updated after the adjustment of the priority level.
With regard to point (c), Examiner respectfully disagrees with Applicant. Examiner did not note that which Applicant asserts. In fact, Examiner directs Applicant’s attention to rejection of Claim 10 in the Non-
The Examiner cited Sterling et al. as disclosing this feature of the claimed invention. In particular, the Examiner referenced paragraph 9.
With regard to point (d), Examiner respectfully disagrees with Applicant. This is incorrect, Examiner cited to ¶ [0009] of Obrecht, not Sterling. Argument has not been found to be persuasive.
The Applicant submits that paragraph 9 of Sterling [sic] et al. fails to provide a temporal relationship in identifying and classifying processes that are being executed in relation to a priority level of the processes being adjusted. The Examiner also reference 221 in Sterling [sic] et al … The Applicant also submits that paragraph 221 fails to provide a temporal relationship in identifying and classifying processes that are being executed in relation to a priority level of the processes being adjusted … 
With regard to point (e), Examiner respectfully disagrees with Applicant. First, Examiner will treat this argument as corresponding to Obrecht. Second, Obrecht teaches Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be 
The Applicant submits that even if the prior art references were selectively combined, the claimed invention is still not produced in view of the amended claims. Accordingly, it is submitted that amended independent Claim 1 is patentable over Obrecht et al. in view of Sterling et al.
With regard to point (f), Examiner respectfully disagrees with Applicant. All of Applicant’s arguments are directed to teaching of Obrecht, although Applicant mistakenly argues Sterling for the teachings of Obrecht. Therefore, Applicant’s arguments that the combination of Obrecht with Obrecht is moot as this is not a combination but rather teachings of the same reference. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195